department of the treasury internal_revenue_service washington d c government entities ‘olvision’ number release date date date uil contact person identification_number contact number employer dentification number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal revenue gode sec_501 recently we sent you a etter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final ‘you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact rs customer service at if you have any questions about your letter cg catalog number or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely rob chai director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax exempt and overnment entities division contact person identification_number contact number fax number employer_identification_number uil date date legend y d e a s m i r e z o v p d a k state of incorparation date of incorporation dollar amount dollar amount application fee name membership period doltar amount dollar amount city name of organization date of first meeting collar amount dollar amount location location website name of organization dear we have considered your application_for recognition of exemption from federal_income_tax under intemal revenue code section a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 ‘our conclusion is set forth below the basis for issue do you qualify for exemption under sec_501 c of the code facts ‘you were incorporated in the state of a on b to provide a forum for members to learn about early stage investment opportunities with entrepreneurial companies bylaws article 1li purpose sec_2 states that you are organized to provide a forum ‘or members to meet entrepreneurs with innovative concepts products services projects that need investment capital your membership is offered on an invitation-only basis members are required to be accredited investors as defined by the sec the term accredited investor is defined under the securities act of as any natural_person whose individual net_worth or joint net_worth with that person's spouse exceeds dollar_figure and any natural_person who had an individual income in excess of dollar_figure in each of the most recent years or joint income with that person's spouse in excess of dollar_figure in each of those years and has a reasonable expectation of reaching that income in the current_year to qualify for membership an individual must share your vision and be willing to actively contribute to that vision while there is no upfront commitment for investment funds required of members there is an expectation each member will invest a minimum of d into promising growth ventures over the course of several years in addition to capital_investment members are expected to invest time and their wisdom and guidance in aspiring entrepreneurs your membership fees have been set at for the period of h the benefits of becoming a member include the increased exposure to a wide range of investment opportunities the opportunity to share the investment evaluation and due diligences procs with people with a broad range of skills and expertise and the opportunity to stimulate the local economic development and hopefully make a net profit by investing in the local community per your membership application and agreement you facilitate the introduction of entrepreneurs to potential investors through presentations and other mechanisms you consist of individual f interested in financing privately held companies or ventures typically in an early stage of development itis also indicated that your meetings and communications are focused on investment pursuits page of the form_1024 states that you provide attractive private company investment ‘opportunities to members while enhancing local and regional economic prosperity through financing and growth of businesses in the greater valley area you provide a forum for members to leam about early stage investment opportunities with new start_up companies you will host approximately six private dinners each year featuring presentations for early stage companies seeking private financing individual f decide whether or not they are interested in investing in any of these companies you do not make any investments in additional to making a capital_investment in a start_up company an individual f may also assist the new company in developing a business plan and in developing business skills necessary to grow and be successful each successful new business facilitated by an f investor strengthens the economy for the entire region you will focus on multiple virtually unlimited lines of business within a geographic area with common link of being potentially high growth ventures investments are typically high risk and high return prior to each dinner meeting a screening committee will interview the top-rated your dinner meetings and planning for these meetings constitute your primary activity the meetings are planned and conducted by members and are held at various locations in the local area prospective start_up businesses based upon submitted applications in order to be selected to present at the bi-monthly membership meetings all prospective businesses must first submit an application business plan on t there is an for submission of an application all applications are reviewed for completion and appropriateness by the chairman of screening committee if the business idea is not well presented then feedback is provided to improve the presentation these applicants can then resubmit after correcting their deficiency in their business model the number of applications are then reduced to for the screening committee to review the screening committee than reviews these applications and related materials to select to applicants which are then invited to present a minute live face-to-face presentation and question answer session with members of the screening committee at this screening committee meeting prospective businesses are evaluated by the screening committee for the quality of their business plan management and potential economic growth at the end of this meeting the screening committee will decide on the two most promising applicants which are then invited to present at the next membership meeting after the presentations at the dinner meetings individual f perform their awn due diligence on the companies to determine if they wish to make an investment those members that have an interest in a particular business wil follow and participate in the due diligence process for a prospective investment typically the actual investment terms will be negotiated as a group of these individuals and they will invest separately from you f typically invest between d and j per transaction individually and from k and as a group ‘they invest in one to four transactions per year on average f are patient with an average term for holding an investment of five years for the risk and added value they provide f seek returns of at least ten times their investment n order to achiave this investment return f generally require an ownership position of to percent of the companies in which they invest after investment some of your members have become involved in portfolio companies directly by being board members or through mentoring and advisory relationships you also maintain an extensive web site t that indicates your members invest in companies that offer exceptional opportunities for high retums on our investment this is indicated on your home page and your mission statement included in your brochure with the following statement m is an e investment group located in q m provides attractive private company investment opportunities to its members while enhancing economic prosperity through the financing and growth of local businesses additionally you host periodic f seminars and conferences you also operate in association with v another c organization and its strategic plan you received two start_up grants from local_government agencies p from q and p from the city of rin future financial support will come primarily from members dues assessments and payment for the periodic dinner meetings no further government grants are anticipated law sec_601 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 sec_501 of the code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of the kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce thus its activities should be directed to the improvement of business or board_of trade conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league exemption under c was denied to an organization in rev_rul c b composed of individuals firms associations and corporations each representing a different trade business eccupation or profession the organization was created for the purpose of exchanging information on business prospects and had no common business_interest other than a desire to increase sales of members the revenue_ruling found that the organization's activities were not directed to the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of its members in rev_rul c exemption under sec_501 was denied to an organization formed to promote the interests of a particular retail trade the organization advised its members in the operation of their individual businesses and sold supplies and equipment to them the revenue_ruling found that the organization's activities constituted the performance of particular services for individual persons as distinguished from activities aimed at the improvement of ousiness conditions in their trade as a whole the activities also constituted a business of a kind ordinarily carried on for profit even though the activities were conducted on a cooperative basis and produced only sufficient income to be self-sustaining inc in 734_f2d_71 an organization whose membership consisted of insurance_companies was denied exemption as a business league under section c of the intemal revenue cods the principal activity carried on by mib was the maintenance and operation of storing and distributing information about applicants for life_insurance mib argued that its activities created a deterrent to fraud which created benefits to the industry through reduced investigation_expenses and reduced the court held mib’s activities by their nature losses due to misclassification of applicants a computerized system for compiling consisted of rendering particular services for individual member companies and served to benefit the individual members’ businesses the court also stated that even though the services produced various indirect and intangible benefits for the industry as a whole the fact remained that the rendered services were in form and substance particular services for individual member companies it serves to benefit any 505_f2d_1068 halds that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact analysis of law section c provides that an organization is not exempt if individual you are formed to provide attractive investment opportunities for your members thus you inure to the benefits of your individual members as stated in sec_1 c -1 of the regulations a business league is an association of persons having some common business_interest its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons your members do not share any common business_interest and your activities are considered particular services to your members that would not qualify you for exemption under sec_501 you are similar to the organization described in rev_rul 1959_2_cb_151 like this organization your members do not appear to have a common business_interest other than a mutual desire te successfully invest in lucrative businesses your membership consists of accredited investors and like the members of the organization in this revenue_ruling your members are not in compstition with each other furthermore your screening process for presenters al your to find the best investment opportunities for members meetings reinforces the fact that your goal is the activities are not directed toward the improvement of business conditions of one or more lines of business but rather to the promotion of the private interests of your members you are also like the organization described in revrul_68_238 1966_2_cb_226 providing the service of matching willing investors with a willing organization that in addition you are providing investment type services to members including conducting due diligence on patential companies members may invest in you are providing to members detailed financial analysis on potential investment opportunities and providing a forum for these businesses and members to meet these activities also constitute a business of a kind ordinarily carried on a for proft basis inc_v commissioner of intemal you are also similar to the organization described in revenue 734_f2d_71 you believe that promoting investment opportunities that may result in local and regional economic prosperity is an exempt c purpose however like the organization in the court case the fact that the economy may receive some benefits does not negate the fact that in form and substance your activities constitute particular services to your members you are mib according to the findings in 505_f2d_1068 you the requirements of the particular exemption satisfy have the burden of proving that you statute whether you meet this requirement is a question of fact the facts indicate that your inc primary activities are providing investment type services to members to qualify under sec_501 thus you do not appear applicant's position your response dated date states that your purpose is to provide improved business prospects to those start-up and existing businesses in the greater q valley and northern a your overall goal is ta improve the economic prospects for potential high-growth companies in the area you additionally indicated that your specific ine of business is that with the common link of potentially high-growth ventures within a geographic area you disagree that you are similar to the organization described in revrul_59_391 c b because your focus is to provide an improved environment for economic development of potentially high-growth free enterprise ventures through education of investors the fact the member's hope to obtain financial gain from possible investments in an exist to just be of service for unavoidable byproduct of the free enterprise system you do not your members but rather to improve e investments in your geographic area as there were no such groups in your local market prior to your formation the screening process is both educational for the entrepreneur and a means of facilitating the maximum potential investment ina limited amount of available time you also believe you are like the organization described in revrul_69_634 1969_2_cb_124 you believe any benefit to members is merely one of the results that flow from the effort to improve business conditions in the community you believe you are like the organization in revrul_76_207 c b because your activities of assisting entrepreneurs develop and fund their businesses are primarily any benefits to members you insist are improving business conditions in the community incidental although you generally cannot use technical_advice memoranda issued by the service as precedent you cited irs tam wl to support why you qualify under sec_501 c you believe you are operating like this organization because your activities of providing services to members is insubstantial compared to the improving of business conditions within the meaning of c you provided names of other f investment groups that may be exempt under sec_501 you believe because their activities may be similar to yours that you should qualify under sec_504 service response to applicant's position you state that you are improving business prospects to those start-up and existing businesses in the local area which have the most significant economic growth potential however you did not substantiate how your activities are directed to the improvement of business conditions within the meaning of sec_601 you also state that you are not primarily providing any investment services to your members however your stated purposes in the articles of incorporation information on your web site information in your membership application and in the form_1024 as well as in your responses to additional information letters indicate that you are primarily providing members the means to make sound and lucrative investments in private start-up companies although the specific details are different you are still similar to the organization described in revrul_59_391 1959_2_cb_151 like the findings in this revenue rufing your members do not appear to have a common business_interest as defined in sec_501 you are primarily providing members the financial services of evaluating the profitability potential of selected businesses like the organization in the revenue_ruling you are serving the private interests of your members the only common business_interest that your members have is a mutual desire to minimize risk and increase their return on investments you are also not like the organization in rev_rul c b your method of operations indicates that any improvement in is secondary to your primary purpose of providing investment services that minimize risk and increase return on investments for members ‘you are not like the organization described in revrul_78_207 c b sinoe your primary purpose as evidenced by your activities is to provide investment services to members any community benefit resulting in the improvement of business conditions as described in sec_501 is incidental to this purpose of providing these investment services and investment opportunities to members business conditions within the meaning of c you are also not like the organization described in tam wl you have not established exemption under c like the organization described in the tam furthermore your primary activities are not directed toward the improvement of business conditions within the meaning of sec_501 c but rather to the promotion of the private interests of your members finally you believe you are exempt under sec_501 because other similar organizations are exempt under sec_501 c however each determination is based on facts and qualification or operations on another organization have no bearing findings in harding hospital proving that you satisfy the requirements of the particular exemption statute whether you meet this requirement is a question of fact the facts indicate that your primary services are providing investment types services to members thus you do not appear to qualify under sec_501 c according to the inc v united_states 505_f2d_1068 you have the burden of conclusion based on the facts you have provided us in your application_for exemption you are nat operating in accordance with c your members have no common business_interest and your primary activities are the provision of investment type services to individuals this also constitutes a business of a kind ordinarily carried on a for-profit basis therefore you are not exempt under sec_501 of the intemal revenue code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter you can find more information about the role of the appeals_office in we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to ‘our appeals_office publication exempt_organization appeal procedures for unagreed issues ‘an attomey certified_public_accountant or an individual enrolled to practice before the intamal revenue service may represent you during the appeal process to be represented during the appeal process you must file a proper power af attorney form_2848 power_of_attorney and declaration of representative if you have not already dona so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he ar she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely rob choi director exempt_organizations rulings agreements
